Exhibit 10.2

February 1, 2007

 

  Re: Separation Agreement

Dear Alan:

We have agreed that you resign from all your positions with ProQuest Company and
its affiliates (collectively, the “Company”) effective January 30, 2007. This
letter sets forth the separation agreement (the “Agreement”) that the Company is
offering to you in consideration for your release and waiver contained herein
and the other covenants on your part that are set forth below.

 

1. Separation and Payments

(a) Your last day of employment with the Company and your employment termination
date was January 30, 2007 (the “Separation Date”).

(b) You hereby confirm your resignation effective January 30, 2007 from your
position as Chairman of the Board, President, Chief Executive Officer and
director of the Company as well as from any other offices and positions you hold
with the Company and with any affiliated entities, all such resignations to be
effective on the Separation Date. You agree to cooperate fully, at the Company’s
request, to promptly sign and execute all documents and to do all such deeds,
acts and things as the Company may reasonably request, which may be necessary or
appropriate to effectuate the termination of your employment and affiliation
with the Company, its affiliated entities and their respective employee benefit
plans.

(c) The Company will pay you all of your accrued salary and all accrued and
unused vacation earned through the Separation Date. You will be entitled to the
Supplemental Executive Retirement Plan contribution for 2006 but no bonus of any
kind will be paid to you for your service in 2006 or in 2007.

(d) In consideration for the release and waiver which are contained herein and
for your other covenants contained in this Agreement and subject to
subparagraphs (e),(f) and (g) of this Paragraph 1, the Company will:

 

  (i)

provide 24 months of base salary ($56,250 per month) designed to be payable over
the 24 months after your Separation Date; provided however no such payments
shall be made if the sale of ProQuest Information & Learning does not occur by
March 31, 2007 with no material change from the terms set forth in the
Subscription Agreement and Plan of Merger by and among ProQuest Company,
ProQuest Information and Learning



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 2

 

 

Company, ProQuest Canada/U/K Holdings, LLC, and I&L Holdings, Inc., I&L
Operating LLC, Cambridge Scientific Abstracts, Limited Partnership, dated as of
December 14, 2006; and

 

  (ii) Subject to your continued co-payment of premiums, continued participation
for two years in all medical, dental and vision plans which cover you (and
eligible dependents) upon the same terms and conditions (except for the
requirements of your continued employment) in effect for active employees of the
Company. If you obtain other employment that offers substantially similar or
improved benefits, as to any particular medical, dental or vision plan, such
continuation of coverage by the Company for such similar or improved benefit
under such plan under this Paragraph 1(d)(ii) shall immediately cease. The
continuation of health benefits under this subparagraph shall reduce and count
against your rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended. To the extent that such post-employment coverage cannot be
provided under any such plan, the Company, at its election, will either
(i) arrange to make available to you coverage through an insured arrangement
that provides benefits substantially similar and on the same terms and
conditions to those provided under such plan, or (ii) pay such benefits as
described in (i) above directly. The obligations of the Company to provide any
alternative coverage described in the preceding sentence are expressly
conditional on you taking all reasonable actions and providing all reasonable
information, as the Company shall request, as is necessary for it to fulfill
such obligations.

(e) The Company will make no payments of money in the form of salary, bonus, or
otherwise, no benefit contributions, no transfer of stock or other thing of
value except as provided in subparagraphs (c) and (d) above, and the Company
will not continue to provide or pay for any perquisites of any kind after the
Separation Date.

(f) Notwithstanding anything herein to the contrary, if any payments under this
Agreement which otherwise would be made pursuant to this Agreement either alone
or together with any other payments to you would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended) (“Parachute Payment”), then the payments under this Agreement shall
be reduced to the extent necessary such that they do not constitute Parachute
Payments.

(g) Notwithstanding anything herein to the contrary, no payments shall be made
pursuant to Paragraph 1(d) until payment in full in cash of the Secured
Obligations under, and as defined in, the Waiver and Omnibus Amendment Agreement
dated as of May 2, 2006 (as amended, supplemented or otherwise modified from
time to time), among ProQuest Company, certain of its subsidiaries, the lenders
thereunder and LaSalle Bank Midwest National Association, as collateral agent
(“Loan Repayment Date”). Within 10 business days after the Loan Repayment Date,
the Company shall deposit the aggregate amount of payments not yet made pursuant
to Paragraph 1(d)(i) into a rabbi trust with a third party financial institution
for



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 3

 

purposes of funding such payments; provided, however, that the Company shall
remain liable for your payments under this Agreement if at any time assets in
the rabbi trust are insufficient to cover your payments, or if for any reason
the rabbi trust is otherwise unable to distribute your payments.

(h) If any payment or benefit permitted or required under this Agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax under Section 409A(a)(1)(B) of the Code when final
regulations are issued thereunder, then you and the Company shall promptly agree
in good faith on appropriate provisions to avoid such risk without materially
changing the economic value of this Agreement to either party; provided,
however, nothing in this Paragraph 1(h) shall delay the commencement of payments
pursuant to Paragraph 1(d), and both parties agree that if necessary, but only
to the extent necessary, to prevent taxation under Section 409A(a)(1)(B) of the
Code, and permitted under final 409A regulations, the applicable portion of your
2008 and 2009 payments that would subject you to taxation under
Section 409A(a)(1)(B) shall be paid prior to March 15, 2008.

(i) Within 10 business days after the expiration of the revocation period set
forth in Paragraph 6, the Company will pay reasonable attorney fees incurred by
you in connection with the negotiation and execution of this Agreement.

 

2. Separation Benefits

This Agreement supersedes the ProQuest Company Separation Benefits Plan (the
“Separation Plan”) and any other plan or agreement that may provide separation
pay or benefits and extinguishes any rights you have thereunder.

 

3. Other Compensation or Benefits

You acknowledge that, except as expressly provided in this Agreement, you will
not earn or receive any additional compensation, severance or benefits after the
Separation Date. By signing this Agreement, you specifically acknowledge that
the payments and benefits payable under this Agreement are in lieu of any
benefits under the Separation Plan.

 

4. Return of Company Property

On or before the Separation Date, you agree to return to the Company all
documents that you have had in your possession acquired during the course of
your employment (and all copies thereof) and other Company property which you
have had in your possession at any time, including, but not limited to, Company
files, notes, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, Blackberrys, PDAs, mobile telephones and
servers), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
If you have used any personal



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 4

 

computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
you agree to provide the Company with a computer-useable copy of such
information and then permanently delete and expunge such Company confidential or
proprietary information from those systems, as part of your compliance with the
terms of this paragraph. You will not be entitled to any separation pay or
benefits under this Agreement unless you comply with the terms set forth in this
paragraph.

 

5. Aldworth’s Release of Claims

In exchange for the separation pay and benefits provided in Paragraph 1 of this
Agreement, you hereby release, acquit and forever discharge the Company and its
subsidiaries and affiliates, and each of their respective officers, directors,
associates, agents, employees, attorneys, shareholders, successors, assigns and
affiliates, past present and future (collectively, the “Releasees”), of and from
any and all claims, liabilities, demands, causes of action, costs, expenses,
attorneys fees, damages, indemnities and obligations of every kind and nature,
in law, equity, or otherwise, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Agreement. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to your employment with the Company,
or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, separation pay, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”) and
applicable state law. Notwithstanding the foregoing, this release of claims does
not include a release of any claims you may have under this Agreement, or for
workers’ compensation or unemployment insurance benefits. You acknowledge and
agree that if you ever make any claim in violation of this Release, the Company
will be entitled to recover all separation pay and benefits provided you
pursuant to Paragraph 1.

 

6. Aldworth’s ADEA Release and Waiver

You acknowledge that you knowingly and voluntarily waive and release any rights
you may have under ADEA, and that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) your waiver and
release do not apply to any rights or claims that may arise after the date you
sign this Agreement; (b) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (c) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to execute this Agreement earlier); (d) you have seven (7) days
following the date you sign this Agreement to



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 5

 

revoke the Agreement by providing written notice of such revocation to the
Company’s General Counsel; and (e) this Agreement will not be effective until
the date upon which the revocation period has expired, which will be the eighth
day after this Agreement is signed by you.

 

7. Indemnification and Insurance

The Company will indemnify you for all actions within the authorized course and
scope of your employment with the Company (for the entire length of your
employment with the Company) to the fullest extent permitted the Company’s
by-laws as in effect on the signing of this Agreement. The Company shall take no
actions to remove you from coverage under the Company’s directors’ and officers’
liability insurance policy as in effect on the Separation Date. You shall
continue to be covered under such policy and any replacement policy to the
extent the terms of such policies cover former officers and directors.

 

8. Covenant Not to Sue

You hereby represent and warrant that you have not filed any complaints, claims,
grievances or actions against the Company, its parent, subsidiary and affiliated
entities, and the shareholders, directors, officers, employees, agents and
representatives of each, in any state, federal or local court or agency and
covenant not to file any claims (other than claims for workers’ compensation
benefits, claims for unemployment insurance benefits, claims arising out of this
Agreement or other claims not subject to waiver by law) at any time hereafter.

 

9. Non-Disparagement

You agree not to defame, disparage or criticize the Company, its affiliates, its
shareholders, directors, officers, employees, or business or employment
practices at any time. Notwithstanding the foregoing, you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 

10. Non-Solicitation Obligation

You agree that you will not for a period of twelve (12) months immediately
following the Separation Date, for any reason, directly or indirectly, or in
association with or on behalf of others:

(a) solicit, divert or take away, or attempt to divert or take away, the
business or patronage of any of (i) the Company’s customers, clients,
distributors, resellers or accounts, or (ii) the Company’s prospective clients,
customers, distributors, resellers, or accounts that were contacted by the
Company prior to the Separation Date, in either case whether or not they were
contacted, solicited or served, directly or indirectly, by you during your
employment with the Company;

(b) solicit, recruit, employ or seek to employ any person who is then employed
by the Company or its affiliates;



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 6

 

(c) induce or attempt to influence any employee of the Company or its affiliates
to terminate his or her employment or association with the Company or its
affiliates.

The preceding sentence does not, however, prohibit you from soliciting
employment by placement of general advertisements for employees in newspapers or
other media of general, regional circulation.

 

11. Post-Employment Obligations

You reaffirm that your post-employment obligations, including but not limited to
the obligation to not disclose confidential information, under any agreement or
arrangement you signed with the Company (the “Agreement Concerning Confidential
Information, Inventions and Ideas”) survive the signing of this Agreement and
your termination of employment, and further acknowledge and confirm your
continuing obligations thereunder. Notwithstanding anything herein to the
contrary, you shall not be subject to any noncompete obligations contained in
any agreement or arrangement you signed with the Company, including, without
limitation, any noncompete obligations entered into in connection with equity
awards from the Company.

 

12. Breach of Agreements

You acknowledge and agree that if the Company determines, in good faith that
there is irreparable harm as a result and that you have breached any of your
obligations under this Agreement or any of your post-employment obligations
under the Agreement Concerning Confidential Information, Inventions and Ideas,
the Company may immediately cease payment of the separation pay and benefits
provided in Paragraph 1. This Agreement in all other respects, including, but
not limited to, the release provisions hereunder, shall remain in full force and
effect. This cessation of separation pay and benefits shall be in addition to,
and not as an alternative to, any other remedies in law or in equity available
to the Company, including the right to seek specific performance or an
injunction.

 

13. Dispute Resolution

Subject to the provisions of Paragraph 12, any and all disputes, claims, and
causes of action that may arise from or relate to this Agreement or its
enforcement, performance, breach, or interpretation, shall be resolved solely
and exclusively by final, binding and confidential arbitration under the
then-existing arbitration rules governing the resolution of employment disputes.
The place for holding any arbitration proceeding shall be mutually agreed to by
the parties. Notwithstanding the foregoing, any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts.

 

14. Cooperation

You agree to cooperate with the Company and its affiliates as they may
reasonably request during the first twenty-four months after your Separation
Date. In addition, during such twenty-four month period after your Separation
Date, as well as thereafter, you agree to



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 7

 

reasonably cooperate with the Company and its affiliates in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, you being available to the Company upon
reasonable notice and at reasonable times for interviews and factual
investigations, appearing at the Company’s request upon reasonable notice and at
reasonable times to give testimony without requiring service of a subpoena or
other legal process, delivering to the Company requested information and
relevant documents which are or may come into your possession, all at times and
on schedules that are reasonably consistent with your other permitted activities
and commitments). If your cooperation under this Paragraph is requested, the
Company shall (i) provide you reasonable advance notice after giving due
consideration to your then current employment obligations, and (ii) reimburse
you for all reasonable travel expenses and other reasonable out-of-pocket
expenses upon submission of receipts.

 

15. Withholding

The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

16. Miscellaneous

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to this subject matter.
It is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
such promises, warranties or representations. You agree that neither this
Agreement nor performance hereunder constitutes an admission by the Company of
any violation of any federal, state or local law, regulation, common law, of any
breach of any contract or any other wrongdoing of any type. This Agreement may
not be modified or amended except in a writing signed by both you and the
Company’s CEO at that time. This Agreement shall bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question shall be modified by the court so
as to be rendered enforceable in a manner consistent with the intent of the
parties insofar as possible. All payments to you shall be made in accordance
with the Company’s normal payroll procedures and shall be less all appropriate
deductions, such as social security, federal and state income tax withholding,
medical, life insurance and other similar items. This Agreement shall be deemed
to have been entered into and shall be construed and enforced in accordance with
the laws of the State of Michigan as applied to contracts made and to be
performed entirely within Michigan. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach.

Alan, if this Agreement is acceptable to you, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO ME ON OR BEFORE TWENTY-ONE (21) DAYS FROM THE DATE



--------------------------------------------------------------------------------

Alan W. Aldworth

February 1, 2007

Page 8

 

YOU RECEIVE THIS AGREEMENT. The offer of separation pay and medical benefits
continuation contained in this Agreement will automatically lapse and expire if
we do not receive the fully executed Agreement from you by the aforementioned
date.

I wish you all the best in your future endeavors.

 

Sincerely,     Todd W. Buchardt Senior Vice President and General Counsel
ProQuest Company

BY SIGNING THIS AGREEMENT BELOW, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT AND VOLUNTARILY ENTER
INTO THIS AGREEMENT.

 

AGREED AND ACCEPTED:     Alan Aldworth